Peter R. Decker Commissioner of Agriculture Colorado Department of Agriculture 1525 Sherman, Room 406 Denver, Colorado 80203
Dear Commissioner Decker:
This letter is in response to your request of August 5, 1987, for an Attorney General's opinion regarding the appointing authority for the Colorado Brand Commissioner and the administrative authority of the State Board of Stock Inspection Commissioners.
QUESTIONS PRESENTED AND CONCLUSIONS
Your request for an Attorney General's opinion presents the following questions:
1. Who is the appointing authority for the Colorado Brand Commissioner?
The Commissioner of Agriculture.
2. Does article XII, section 13(7) of the Colorado Constitution affect the authority of the State Board of Stock Inspection Commissioners to administer funds pursuant to sections35-41-102 and 103, C.R.S. (1984)?
No.
ANALYSIS
1. The Brand Commissioner is the head of the Division of Brand Inspection of Colorado Department of Agriculture. Section24-1-123(4)(g)(I), C.R.S. (1982). By statute he is "subject to the state personnel system laws" and is to be appointed by the State Board of Stock Inspection Commissioners. Section35-41-101(2), C.R.S. (1984). Article XII, section 13(7) of the Colorado Constitution, however, makes the "head of each principal department the appointing authority for . . . heads of divisions within the personnel system, ranking next below the head of such department. . . ." The head of the Department of Agriculture is, of course, the Commissioner of Agriculture. Section 24-1-123(1), C.R.S. (1982).
Where, as here, a statute conflicts with the state constitution, the state constitution prevails because it is the paramount law of the state. E.g., Garcia v. District Court,157 Colo. 432, 403 P.2d 215 (1965). Because article XII, section 13(7) of the constitution controls here, the Commissioner of Agriculture, and not the Board of Stock Inspection Commissioners, is the appointing authority for the Brand Commissioner.
2. By its terms, article XII, section 13(7) of the state constitution applies only to personnel matters. It has, then, no impact on the statutory authority of the State Board of Stock Inspection Commissioners to administer funds.
SUMMARY
The Commissioner of Agriculture is the appointing authority for the Brand Commissioner, and the statutory authority of the State Board of Stock Inspection Commissioners to administer funds is unaffected by article XII, section 13(7) of our state constitution.
Sincerely,
                             DUANE WOODARD Attorney General
STATE AGENCIES APPOINTMENT EMPLOYEES, PUBLIC
Colo. Const. art. XII, § 13(7)
AGRICULTURE, STATE DEPT.
Pursuant to Colo. Const. art XII, § 13(7), the Commissioner of Agriculture is the appointing authority for the Brand Commissioner; that constitutional provision does not affect the statutory authority of the State Board of Stock Inspection Commissioners to administer funds.